 In theMatter of OPELIKATEXTILE MILLS,INC.,andTEXTILE WORKERSUNION OFAMERICA, CIOCase No. 10-C-21841.-Decided February11, 1949DECISIONANDORDEROn October 13, 1948, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, together with a support-ing Brief.,The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand brief filed by the Respondent, and the entire record in the case,and for the reasons hereinafter set forth finds merit in the Respond-ent's exceptions.1.The Trial Examiner found that the Respondent discharged EllisGarrett on January 13, 1947, because of his union membership andleadership.We donot agree.We find no convincing reason for inferring, as the Trial Examinerdoes, that 1 month before the discharge Overseer Scroggins, becauseof his knowledge of Garrett's union leadership, "willingly embracedthe possible loss to the Respondent of a good warp hand such as'The recommendations of the Trial Examinerthatcertain allegations of the complaintbe dismissed are hereby adopted,as noexceptionsto the Intermediate Report have beenfiled by the Geneial Counselor the Union.Althoughthe record contains testimony insupport of some of these allegations,the Trial Examiner's credibility resolutions disposeof them,and we will not overrule these resolutions,absent a showing that they are clearlyerroneous.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended,the Board has delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members[Chairman Herzog and MembersReynolds and Gray ]81 N. L.R. B., No. 104.594 OPELIKA TEXTILE MILLS, INC.595Garrett."On the contrary the evidence indicates that on this occasionScroggins at first refused to accede to Garret's request for a transferto overhauling work, and that when pressed by Garrett he finallyagreed to the transfer reluctantly, because of his expressed doubt as toGarrett's capacity to perform the more arduous tasks of an overhauler.The evidence further shows that Garrett thereafter performed thejob of overhauler for a month, before being discharged for unsatisfac-tory performance.In view of these circumstances, and on the record as a whole, we arenot convinced that the Respondent discharged Ellis Garrett becauseof his union membership and leadership.We therefore reverse theTrial Examiner's finding as to him.2.The Trial Examiner found that the Respondent, by the conductof its second hands, J. W. Harris and John Tilley, in asking em-ployees whether they had joined the Union,3 violated the Act.How-ever, the Trial Examiner further found that this isolated interrogationwould not be enough to warrant a finding of unfair labor practices if itstood alone; and no exception was filed to this finding.As we havereversed the Trial Examiner's finding as to Garrett, the interrogationhere does stand alone.On the basis of the entire record, and becauseof the manner in which the issue comes before us in this particularcase,we shall reverse the Trial Examiner's unfair labor practicefinding based on the interrogation.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued herein againstthe Respondent, Opelika Textile Mills, Inc., Opelika, Alabama, be,and it hereby is, dismissed.INTERMEDIATE REPORTMr. Milton0. Talent,for the General Counsel.Messrs. TV. Edward SictnsonandWilliam J. Schloth,ofSmith, Elliott andSwinson,of Columbus, Ga., andMr. N. D. Denson,of Opelika, Ala., for theRespondent.Mr. Jerome A. Cooper,ofBirmingham,Ala., for the Union.The Respondent excepted to the Trial Examiner's finding of fact in this respect, assertingthat the evidence scows only that second hand Harris might have interrogated two employees.In view of our disposition of the Trial Examiner's ultimate 8 (a) (1) finding,it is unneces-sary for us to resolvethisminor factual issue4Matter of Rice-Stix of Arkansas,Inc ,79 N L.R B. 1333;Matter of Pure Oil Company,75 N. L.It. B 539,Matter of E. I. Du Pont de Nemours&Company,62 N. L R B 816829595-50-vol 81-39 596DECISIONSOF NATIONALLABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a "third amended charge" filed on December 10, 1947,' by TextileWorkers Union of America, C. I. 0., herein called the Union, the GeneralCounsel of the National Labor Relations Board,' by the Regional Director forthe Tenth Region (Atlanta, Georgia) issued a complaint dated June 18, 1948,against Opelika Textile Mills, Inc., of Opelika, Alabama, herein called the Re-spondent, alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act,`as reenacted in Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theLabor Management Relations Act of 1947,° herein respectively called the Actand the amended Act. Copies of the complaint, the "third amended charge,"and a notice of hearing were duly served on the Respondent and the Union onJune 18, 1948.With respect to the unfair labor practices, the complaint as amended at thehearing, alleges in substance: (1) that, on and since approximately August 1,1946, the Respondent by certain named "officers, agents, and employees," andin violation of Section 8 (1) of the Act as reenacted in Section 8 (a) (1) ofthe amended Act, has interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act as reenacted inSection 7 of the amended Act, by (a) making intimidatory and coercive state-ments to discourage union membership and activity and to discourage activitieson the part of its employees for the purposes of collective bargaining and othermutual aid and protection; (b) interrogating its employees about their unionaffiliation ; (c) attending and attempting to interfere with union meetings ; (d)spying upon and keeping under surveillance union members and the meetingplaces,meetings, and activities of the Union; (e) threatening the discharge ofunion members and refusing to hire and employ individuals who were unionmembers; (f) assigning and transferring union members to more lucrative jobswith hours designed to interfere with and discourage union membership andactivity; (g) threatening to close the plant rather than continue the employof union employees; (h) making derogatory, derisive, and disparaging remarksand statements concerning the Union and its leaders; and (i) seeking to insti-gate, foment, and encourage racial strife, dissension, and distrust in order toprejudice its employees against the Union; and (2) that, in violation of Sec-tion 8 (1) and (3) of the Act as reenacted in Section 8 (a) (1) and (3) of theamended Act, the Respondent discharged Leonard Milan on or about October22, 1946, George Pierce Thornton on or about October 31, 1946, Dorothy Huck-aby on or about November 20, 1946, Lewis Jones on or about November 27, 1946,and Ellis M. Garrett on or about January 13, 1947, and has since refused andfailed to reinstate them, thereby discriminating in regard to their hire andtenure of employment in order to discourage membership in the Union.In its answer, the Respondent admitted certain allegations of the complaintbut denied the commission of any unfair labor practices.iActually the second amended charge, which was Initially served upon the Respondenton December 12, 1947. The original charge was filed on January 3, 1947, and a firstamended charge on February 24, 1947.2The General Counsel and his representative are herein referred to as the GeneralCounsel ; and the National Labor Relations Board, as the Board.8 49 Stat. 449.4 61 Stat. 136. OPELIKA TEXTILE MILLS, INC.597Prior to the hearing in this case, the Respondent demanded, Trial ExaminerDavid London (duly designated by the Chief Trial Examiner) ordered,' and theGeneral Counsel furnished to the Respondent a bill of particulars concerningcertain allegations of the complaint.Pursuant to notice, a hearing was held in Opelika, Alabama, from July 19 to22, 1948, inclusive, and from August 9 to 12, 1948, inclusive, before the undersignedTrial Examiner, duly designated by the Chief Trial Examiner.The GeneralCounsel, the Respondent, and the Union participated in the hearing and wereafforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.At the beginning of thehearing, the undersigned granted motions by the General Counsel to amend thecomplaint but denied (1) a motion by the General Counsel to make the answerof the Respondent more specific; and (2) a motion by the Respondent to dismissthe complaint on the grounds (a) that the charges basic to the complaint werenot filed and served within 6 months after the unfair labor practices complainedof as required by Section 10 (b) of the amended Act;' and (b) that the complaintfailed to allege that the charging Union had complied with the requirements ofSection 9 (f), (g), and (h) of the amended Act.During the course of the hear-ing, after the General Counsel had completed his case in chief, the undersignedgranted a motion by the Respondent to dismiss the complaint so far as it allegedthe Respondent's discriminatory discharge of Dorothy Huckaby, who, althoughsubpenaed to testify, had not appeared at the hearing.'At the end of the hear-ing, the undersigned denied motions by the Respondent to strike certain testimonyand to dismiss the complaint for want of a showing that the Union had com-plied with the requirements of Section 9 (f), (g), and (h) of the amended Act.The undersigned, however, reserved decision upon motions by the Respondent todismiss the complaint for want of proof of the allegations concerning the Re-spondent's unfair labor practices.These motions are now disposed of in accord-ance with the considerations, findings, and conclusions hereinafter set forth.The undersigned granted an unopposed motion of the General Counsel to conformthe pleadings to the proof in such minor matters as the spelling of names anddates.The parties waived oral argument. Since the hearing, theundersignedhas received a brief from counsel for the Respondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,an Illinois corporation with its principal offices and places ofbusinessat Chicago,Illinois, and Opelika, Alabama,is and has been engaged atAS mills at Opelika, Alabama,in the manufacture,sale, and distributionof cottoncloth and related products.In the course and conduct of its business operations5The Regional Director referred the Respondent's demand for a bill of particulars to thetrial Examiner.Trial Examiner London denied certain demands and granted others.6It appeared from the exhibits admitted in evidence and the stipulation of counsel, how-ever, that the "third amended charge" upon which the complaint was issued, was servedon the Respondent on December 12, 1947, and thus within 6 months after the effective dateof the amended Act.°The evidence of witnesses produced by the General Counsel, so far as it concernedHuckaby, merely established her election as treasurer of the Union, and her discharge.There was no evidence as to the circumstances of her discharge. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDat its Opelika mills during the year ending February 1, 1947, the Respondentpurchased raw materials, consisting principally of cotton, valued in excess of$1,000,000, approximately 90 percent of which was purchased outside the State ofAlabama and shipped in interstate commerce to the Opelika, Alabama, mills.During the same period, the Respondent miinufactured and sold their finishedproducts, consisting principally of cotton cloth, valued in excess of $1,000,000,approximately 90 percent of which in value was sold and shipped to customersoutside the State of Alabama.The undersigned finds that the Respondent isengaged in commercewithin themeaning ofthe Act and the amended Act.II.THE ORGANIZATION INVOLVEDTextile Workers Union of America, C. I. 0., is a labor organization admittingto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICES 8A. IntroductionIn August 1946, the Union began organizing the Respondent's employees. Inthe latter part of September and the beginning of October, it held two meetingsfor employees in the Park Hotel in Opelika and thereafter held employee-meet-ings in Woodman's Hall, also in Opelika, on an average of once a week untilJanuary 1947. In September or October, 1946, employees Ellis Garrett, GeorgeArwood, and Dorothy Huckaby were elected respectively the president, vice pres-ident, and treasurer of the Union's local group.On August 21, 1946, at approximately the time the Union began its organiza-tional campaign, the Respondent hired Thomas Holmes Floyd, a newcomer tothe Respondent's plant, as its general manager, to succeed L. H. Rice, who hadleft the Respondent's employ a few months previously. Sometime in September1946,General Manager Floyd instructed his overseers (who were in effect,around-the-clock, departmental foremen) that there was to be no interferencewith the union activities of the employees, that smoking within the plant gateswas forbidden, that the efficiency of the weave room was to be increased to 90percent, and that these instructions were to be transmitted by each overseer tohis second hands (i. e., the overseer's assistants on each of the three daily 8-hourshifts) and by the second hands to the rank-and-file employees.In this general setting, the issues presented by the evidence in the present caseare whether (1) the Respondent through its supervisors or other agents threat-ened, and questioned employees concerning their union membership and spiedupon, and attempted to disrupt, union meetings; (2) Head Loom Fixer TomMcDaniels, who allegedly participated in these acts, was a supervisor or otheragent for whose acts the Respondent is responsible; and (3) the Respondentdiscriminatorily discharged and refused reinstatement to union members Leon-ard Milam, George Thornton, and Lewis Jones, and Union President Ellis Gar-rett.Generally denying the commission of unfair labor practices in theserespects, the Respondent also asserts, and has adduced testimony for the purposeof proving, that Milam was discharged for smoking in the plant; that Thornton,a weaver, was discharged for low production ; that Lewis Jones, a loom fixer,was discharged for continued failure and refusal to perform his work; and thatGarrett, working as a loom overhauler, was discharged for incompetency.8Unless otherwise indicated,findings of fact are based upon uncontradicted evidence. OPELIKA TEXTILE MILLS, INC.599B. Interference,restraint,and coercion1.The Respondent's alleged surveillance of, and attempts to disrupt,the unionmeetingsWitnesses called on behalf of the General Counsel,'testified that, at the timeof various union meetings,they had seen Overseer W. N. Scroggins,and SecondHands Lars Prescott and John Tilley walking, standing,or sitting in cars alongthe street on which the meeting hall was located.According to this testimony,Scroggins was with his wife ; none of the three supervisors were together ; nor,so far as the testimony indicates,did their appearance in the vicinity coincide.Of course,the mere presence of an employer's supervisors on a public town streetis to be expected even at the times that union meetings are being held nearby,and is insufficient to establish surveillance.Furthermore,Scroggins,Tilley, andPrescott denied that they knew when the Union's meetings were to be held, orthat they were ever in the vicinity of the meeting hall with knowledge of anysuch meeting, or with intent to spy upon the meeting or the attending employees.The undersigned credits their denials and accordingly rejects the General Coun-sel's contention that Overseer Scroggins or Second Hands Tilley and Prescottspied upon the Union'smeetings.A more difficult question as to whether the Respondent kept the Union'smeetings under surveillance and attempted to disrupt the meetings,is presentedby uneontradicted testimony that Tom McDaniels,Head Loom Fixer on the thirdshift, which worked from 11 p. in. to 7 a.m., attended at least three union meet-ings, interrupted and argued with the speakers, refused to leave the last of thesemeetings until the police were called, and thereafter unsuccessfully sought ad-mittance or parked in a car outside the meeting hall and spoke to the men and tothe Union's representatives as they left the meetings toEmployee Ernest Wilson further testified that, at about6 or 6: 30 a. m. oneach of the mornings after a union meeting, and on no other mornings, McDanielsentered the office and spoke with Overseer Scroggins and that, although Wilsoncould not hear their conversations,on one of these occasions,McDaniels pointedatWilson, who, as a union member had attended the meeting the previous night.McDaniels in his testimony, explained that his attendance and conduct at theUnion's meetings were motivated solely by his personal opposition to unionsgenerally and his desire to prevent the unionization of his fellow-employees.Furthermore, McDaniels and Scroggins denied in their testimony that McDanielshad been requested by the Respondent to attend the Union's meetings or to makereports concerning them, or that he had ever reported to Scroggins concerningWilson's union membership or activities.They also testified that McDaniels'duties as head loom fixer for the third shift required him to enter Scroggins'office every morning at the end of his shift to return the paper forms used by himin his work, and that at these times the two men usually talked with each other,but that no mention of the Union was es er made except on one occasion whenMcDaniels volunteered the information (to which Scroggins made no reply orcomment) that lie had been thrown out of the Union's meeting the night beforeby Garrett and Pemberton, the Union's organizer.Accepting as credible thetestimony of McDaniels and Scroggins,the undersigned finds no basis for be-9 I. v, employees J T. Peoples,Wesley Bearden,Ellis Garrett, E.Coursey, and ErnestWilson, and also the Union's organizer,Alfonza Pemberton.IUThiseas the substance of the testimony not only of the witnesses called by the GeneralCounsel but also of McDaniels as a witness for the Respondent. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDlieving that the Respondent through any of its representatives instigatedM Daniels' attendance and conduct at the Union's meetings,The General Counsel contends, however, and the Respondent denies, that, ashead loom fixer on his shift, McDaniels was a supervisory employee and that,therefore, notwithstanding lack of specific authorization or direction from theRespondent, the Respondent is responsible for his conduct.The facts relevantto the head loom fixer's duties, functions, and his place in the scheme of theRespondent's operations, though somewhat involved, aie not in serious dispute.The Respondent's weave room was in charge of Overseer Scroggins who hadover-all responsibility for its operation throughout the three daily 8-hour shifts.Each weave room shift was in turn, in charge of a separate second hand as theoverseer's assistant on that shift.Under the second hand on each shift, approxi-mately 11 weavers operated 666 looms, and 1 head loom firer and a crew of loomfixers (each loom fixer being assigned to a specified group of looms) serviced thelooms as they were being operated.The duties of the loom fixers on each shiftconsisted of (1) the day-to-day routine repair and adjustment of the looms,normally without substantial interruption of their operation; (2) the installa-tion of new shuttles when required, including in such cases a general tighteningand adjustment of the looms involved; and (3) a so-called weekly "loom in-spection" of the shuttles, swords, and picks on one-third of the looms, includingthe necessary repair and adjustment of these particular parts.With the loomfixing crew on each shift regularly inspecting and repairing the shuttles, swords,and picks on a different third of the looms, the "loom inspection" thus coveredall the looms each week.It is clear that the head loom fixers had no authority to hire, transfer, suspend,lay off, recall, promote, discharge, assign, reward, or discipline the loom fixersor to adjust their grievances."Whether, as the General Counsel contends, andthe Respondent denies, the head loom fixers, including McDaniels, exercised lesserbut substantial supervisory powers through the issuance of orders or the makingof reports or recommendations affecting the loom fixers, must be judged upon thefollowing substance of uncontradicted testimony fully describing the head loomfixers' functions and their relationship to the loom fixers.In connection with the routine repair and adjustment of the looms by the loomfixers, it was the head loom fixer's duty to inspect all the looms as they operatedon his shift ; to indicate to the loom fixers on his shift which looms requiredattention by flagging those looms, I. e., by placing a marker (ordinarily an emptyquill) on the loom; and to assist the loom fliers when requested by them or bythe second hand. In his inspection and flagging of looms, the head loom fixerchecked the shuttle feelers, filling feelers, and thread cutters on all the loomsduring his shift, paying particular attention to those looms which his ownexamination of the cloth bolts on the looms or the records of graders in the clothroom, indicated were making defective cloth known as seconds. In addition, heinspected looms on which new warps had just been placed. If the head loomfixer found something wrong on a loom, he flanged the loom without speaking tothe loom fixer. If the loom fixer removed the flag without making the repair oradjustment, the head loom fixer neither spoke to him nor reported him, but merelyre-flagged the loom. If the repair or adjustment were not made on the secondflagging, the head loom fixer would again flag the loom, and report that fact tothe second hand, still without speaking to the loom fixer.Although flagging wasdone principally by the head loom fixer, it was also done by the weavers (who11This finding is based upon the uncontradicted testimony of General Manager Floyd andHead Loom Fixer MeDaniels. OPELIKA TEXTILE MILLS, INC.601were clearly non-supervisory employees) as well as by the overseer and thesecond hand.When, as not uncommonly occurred, a loom fixer was unable to make all theroutine repairs and adjustments flagged during his shift, they were made as amatter of course and without report or comment, by the corresponding loomfixer on the next shift.However, the special work required of every loom fixerin connection with the installation of new shuttles and his weekly "loom in-spections" was checked on the next shift and, if found wanting, was left un-corrected.Instead, a report known as a "write-up" was routed to his secondhand who directed the loom fixer to perform the work on his regular shift thenext day.The checks and "write-ups" after weekly "loom inspections" weremade by the head loom fixer of the following shift, while those made aftershuttle installations were made by the second hand of the following shift. Inboth cases, as has been noted, it was the second hand of the erring loom fixerand not his head loom fixer, who received the "write-up," determined what wasto be done, and dealt directly with the loom fixer.From the foregoing, it appears, and the undersigned finds, (1) that the headloom fixers, including McDaniels, had no authority to hire, transfer, suspend,lay off, recall, promote, discharge, assign, reward, or discipline the loom fixersor to adjust their grievances; (2) that the head loom fixers were machine in-spectors who occasionally assisted the loom fixers in the repair of looms butwhose principal task was to indicate to the loom fixers which looms requiredthe loom fixer's attention, by flagging the looms in question; (3) that the rankand file weavers as well as the head loom fixers flagged looms; (4) that, to aconsiderable extent, the head loom fixers in inspecting looms for possible flag-ging, relied upon the reports of graders in the cloth room; (5) that the onlyreports the head loom fixers made to the Respondent were those concerning aloom fixer's failure to make a routine repair on a second flagging or his failureto perform the work required on the weekly "loom inspections"; and (6) that,in making such reports and in flagging looms, the head loom fixers never madeany recommendations as to the Respondent's treatment of the loom fixers butmerely made and reported a routine, factual check of the Respondent's loomsand their operation in accordance with narrow instructions which permitted nodiscretion and required no exercise of independent judgment on the head loomfixers' part.Upon these facts, the undersigned concludes that the head loomfixers, including McDaniels, were not supervisors.''The undersigned furthermore concludes that the Respondent was not respon-sible for McDaniels' attendance and conduct at the Union's meetings since, ashas been found, it did not instigate nor direct his conduct and also since Mc-Daniels was not a supervisory employee.132.Threats and interrogationEmployee J. T. Peoples testified that in the middle of March 1947, he over-heard Second Hands Wood and Moore both say that if they "had the ones thatbelonged to the Union in their hands, it would be too bad for them."Both Woodand Moore denied having any such conversation.The undersigned credits theirdenials.12 See the definition of the term "supervisor" in Section 2 (11) of the Act as amended.See alsoflatterof Arkwright Corp,36 N.L. R B. 687, 690-691.13 In view of the instant holding that McDaniels was not a supervisor, the undersignedfinds it unnecessary to discuss evidence of other conduct on the part of McDaniels whichthe General Counsel contends were unfair labor practices chargeable to the Respondent. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee James Jones, a member of the Union, testified that in the springof 1947, when he sought to return to work after a number of months' absence,he overheard General Manager Floyd tell Second Hand Tilley, "We will shutthe mill down before we will work the union help," and that Tilley, rejectingJones' application for work the next day, said, "You was gone so long until 1had to hire some more help-Well, I will just tell you, they won't let me worka un-," and then stopped abruptly.General Manager Floyd and Second HandTilley denied having the first of these conversations, and Tilley also deniedthe later remark attributed to him by Jones. The undersigned credits theirdenials."There was, however, credible uncontradicted testimony that Second Hands J.W. Harris and John Tilley each asked a different employee whether he hadjoined the Union.Standing alone, such isolated instances of interrogation mightbe regarded (as the Respondent urges) as being too trivial to warrant a findingof unfair labor practices.However, as will hereinafter appear, the undersignedis of the opinion that the Respondent also violated the Act by discriminatorilydischarging and refusing reinstatement to Ellis Garrett.The undersigned there-fore finds that by Second Hand Harris' and Second Hand John Tilley's question-ing employees as to whether they were members of the Union, the Respondentinterfered with, restrained and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.C. The discharges1.Leonard MilaniLeonard Milam was employed by the Respondent in February 1942, as a weaverand a year later became a loom fixer.When Milam was first employed, the Re-spondent operated a single mill within a fenced enclosure.Thereafter, an ad-ditional mill was built adjacent to the old mill and within the same enclosure.Sometime before General Manager Floyd came to the mills, Milam was oneof a crew of loom fixers and loom overhaulers engaged in transferring some ofthe looms from the old mill to the new mill. Although this work had not beencompleted, production had started in the new mill before Floyd became generalmanager on August 26, 1946.llilam joined the Union in August or September 1946. In the beginning ofOctober 1946, his Second Hand, J. D. Wood, passed Milam's home one eveningwhile Milam was sitting there in a car with Union Organizers Pemberton andClark, and spoke to Clark who had once been employed by the RespondentAbout2 weeks later, on October 22, 1946, Wood caught Milam smoking in the toiletof the new mill.Employee Donald Hurston, who was also smoking in the toiletat the time, covered his cigarette and was not caught.Upon Wood's recom-mendation, Overseer Seroggins discharged Milam for smoking.Scroggins testified that Milam admitted at the time of the discharge, that heknew smoking was against the rules. According to Milam's testimony, he toldScroggins that he did not know whether smoking was against the rules becauseGeneral Manager Rice, Floyd's predecessor had permitted smoking during theinstallation of the looms in the new mill, restricting it to the toilet only afterpi oduction began, and Milani had not heard that this relaxation of the "nosmoking" rule had been revoked.14Testimony by other witnesses of the General Counsel as to conversations betweensecond hands, which they claim to have overheard and which relates to the various allegeddiscriminatory discharges, are discussed later in this Reportniony was contradicted, and in the opinion of the undersigned is unreliable. OPELIKA TEXTILE MILLS, INC.603Itwill be recalled, however, that in September 1946, General Manager Floydissued instructions to his overseers and second hands to stop smoking by theemployees.Milam testified that Floyd's instructions or substance was neverbrought to his attention.Furthermore, Milam and Employee James Smith tes-tified that smoking in the toilet of the new mill was usual, and that, shortlybefore Milam's discharge they had smoked there in the presence of, and withoutobjection from, Second Hand Wood. On the other hand, Wood, corroboratedby several of the employees, testified that, after receiving Floyd's instructions,he had warned everyone of the employees on his shift that if they were caughtsmoking, they would be discharged, and that he had repeated this warning togroups of employees in the toilet (including Milam) when he had smelled smokeand found cigarette butts.Wood further denied that he had seen any employeessmoking in the toilet before he caught Milam.The undersigned credits Wood's testimony and accordingly finds that Milamwas discharged, not because of his union membership and activities (as theGeneral Counsel and the Union assert), but because of his violation of the Re-spondent's rule against smoking in the mill, after notice had been given to himand the other employees of the rule and the Respondent's intention to enforceit by the discharge of violators.2.George Pierce ThorntonHired in August 1946, George Pierce Thornton worked for the Respondent asa weaver for slightly more than 10 weeks.He joined the Union on October 18,1946, and signed up members. So far as the record discloses, however, he playedno prominent part in the Union's activities and his membership in, and connec-tion with the Union, could possibly have come to the Respondent's attention onlybecause, according to his testimony, he stood outside of the plant talking withUnion Organizer Mooney, one day after his shift in view of Overseer Scrogginsand Second Hand Prescott, who were looking out the office window. On October31, 1946, Second Hand Prescott discharged Thornton for failing to meet theRespondent's production requirements.According to the uncontradicted testimony, when General Manager Floyd washired on August 26, 1946, the Respondent's weave room showed an averageefficiency of 85 percent.As has been noted, Floyd gave orders to the overseersand second hands that production should be increased to an average of 90 per-cent.According to the testimony of Overseer Scroggins, the weavers weregenerally notified of this goal, and one of the weavers quit in the beginningof October 1946, because he felt that he could not meet this requirement.Ac-cording to the testimony of Second Hand Prescott, however, Prescott first warnedThornton of the necessity of increasing his production only 3 or 4 days beforeThornton's discharge.The Respondent's efficiency records for its weavers onall shifts for the 9 weeks prior to Thornton's discharge-virtually the entireperiod of Thornton's employment by the Respondent-showed : (1) that in thefirst 3 of these weeks, during which Thornton was producing sheeting, Thornton'saverage was 86.7 percent, that only two of the other weavers on sheeting hada lower percentage, and that Thornton's weekly averages steadily decreased from90 percent in the first week to 87 and 83 percent in the second and third weeks ;(2) that in the next 2 weeks, during which Thornton was producing duck on thethird shift, his over-all average of 86.5 percent was the lowest of all the weaverson sheeting, the next higher being 87 5 percent; (3) that in the last 4 weeks,during which Thornton was again producing duck but on the second shift insteadof the third shift, his average was again the lowest (being 1 percent less than the 604DECISIONSOF NATIONALLABOR RELATIONS BOARDnext higher) and the only average of all the weavers on duck which was lessthan the desired 90 percent; and (4) that in the last week, Thornton's averagewas 87 percent with a low daily of 84.7 percent, as compared with the nexthigher weekly and daily average of the other weavers of 91.5 percent and 87.5percent respectively.16From the substance of these records and the comparison of Thornton's per-formance with that of his fellow weavers, in view of the undisputed drive madeby the Respondent to attain an average of 90 percent, and also in view of the lackof prominence of Thornton in the Union's activities, the undersigned finds nobasis for believing that Thornton was discharged because of his union mem-bership or activities (as the General Counsel and the Union contend) but con-cludes, on the contrary, that Thornton was discharged for his inability to meetthe production standards required by the Respondent.3.Lewis JonesLewis Jones, with 11 years experience as a weaver and 15 as aloom fixer,worked for the Respondent as a loom fixer from February 1944, until October1944, and again, as a loom fixer on the third shift, from February 1945, until hisdischarge on November 27, 1946.He joined the Union in August1946.It isundisputed that in late October or early November 1946, he showedhis unioncard to his Second Hand F. N. Moore, who had been promoted to second handfrom a loom fixer's job on October 12, and who, unknown to Jones, was alsoa member of the Union.11 On November 27, 1946, after Second Hand Wood ofthe first shift, had issued seven consecutive, daily "write-ups" of Jones' shuttle-installation on the same loom, Second Hand Moore discharged Jones.Second Hand Moore testified that, shortly after he became second hand onOctober 12, Jones' looms were running "out of fix" after repeated "flags" hadbeen removed ; that, when Moore pressed Weaver Hicks for increased production,Hicks complained about Jones' not fixing his looms ; " that Moore calledJones'sattention to his poor work six or seven times but, instead of improving, Jonesbegan asking Moore to fix some of the looms himself ; that after Moore wouldshow Jones how to fix one loom, Jones would ask him to fix another ; that in themeantime Moore was trying to adjust himself to his new job as second hand;and that finally when Jones received three consecutive daily "write-ups" onone loom, four on another, and seven on a third loom for failure to tighten upand adjust these looms in connection with shuttle-installations, Moore dischargedJones.With reference to these "write-ups" and Jones's attitude, Supply RoomClerk Jimmie Albert Turner testified that, immediately before Jones's discharge,Jones showed him a "write-up" and said "he wasn't going to fix the loom" andthrew the write-up into the trash can.According to Jones, the trouble on the15Withoutgoing into the details of the evidence,the undersigned should state that fromhis examination of the General Manager Floyd,who testified as to these percentage records,he is satisfied that the records basic to the conclusions as stated in the text were thosewhichhad for some time been kept by the Respondent for the purpose of checking theirweavers' performanceisJonestestified,and Moore in his testimony denied, that when Jones showed Moore hisunion card,he told Moore that Head Loom Fixer McDaniels had been unnecessarily flaggingand reflagging his looms.In view of the finding(already made)thatHead Loom FixerMcDaniels was not a supervisor and in the absence of any evidence in the record to indicatethat any anti-onion conduct on the part of McDaniels was directed,instigated,known to,or approved by the Respondent,the undersigned finds it unnecessary to resolve this conflictin testimony nor to resolve contradictory testimony as to whether McDaniels forecast Jones'discharge and sought to cause Jones trouble in his work.11Hicks corroborated Moore on this point. OPELIKA TEXTILE MILLS, INC.605looms in question was primarily with the adjustment of the shuttle feeler.Hetestified, but both Moore and Second Hand Wood denied, that after Jones's failureto adjust the feeler to Moore's and Wood's satisfaction, Moore told him onthe night before his discharge that Wood had made the adjustment and thatJones was not to disturb it.Although Jones further testified that Moore hadnever previously complained to him about his work, and Weavers Baker andSmith testified that Jones was a good loom fixer, the undersigned credits thetestimony of Moore, Wood, and Turner, and finds that Jones was discharged bythe Respondent not for his union membership or activities but for his failure toperform his work.4.Ellis GarrettEllis Garrett, the Union's President, was employed by theRespondent as awarp hand on the third shift from December 20, 1940 until December 12, 1946,when he was transferred by Overseer Scroggins to an overhauler's job in acrew which was cutting down on reassembling some of the Respondent's loomsunder Head Overhauler Jesse JacksonOn January 13, 1947, he was dischargedby Jackson and also refused reinstatement to a warp hand's job by Serogginson the ground that no warp jobs were then available.A number of the facts relating to the Respondent's dischargeand refusal toreinstate Garrett are not in dispute.Thus, the undersigned finds (1) in ac-cordance with the Respondent's admission at the hearing and in its Brief, thatGarrett was a good warp hand; (2) in accordance with Garrett's admission onthe witness stand, that he was unable to perform the work of an overhauler :and (3) upon the uncontradieted testimony of Scroggins, that, when Garrettapplied for reinstatement to his warp job on the day of his discharge and alsoseveral weeks later, there was in fact no vacancy 18As a result, the factual issuesand the positions of the parties havebeenconsiderablynarrowed.The General Counsel contends, and the Respondent denies, thatScrogginsknew of Garrett's prominence in union activities, and for thatreason, trans-ferred Garrett from his warp job at 92 cents per hour to the overhauler's job at$1.08 per hour, knowing that Garrett was unfitted for the latter job and expect-ing and intending to usehis incompetenceat the new job as a pretext for dis-charging him and refusing him reinstatement to a warp job. In support of thevarious elements of this contention, the General Counsel adduced the testimonyof Garrett and employee Payne.Payne testifiedthat, shortly before the end ofthe first shift one day before Christmas 1946, he overheard Second Hand Woodof the first shift say to an unidentified employee that if Garrett were on the firstshift, he (Wood) could discharge him.Garrett testified (1) that, shortly beforebe became an overhauler, he overheard Second Hand Wood make substantiallythe same statement to Employee Dennis duringthe changefrom the third to thefirst shift one morning, and a few mornings later, to Overseer Scroggins; and(2) that OverseerScrogginsshortly thereaftersuggestedand effected Garrett'stransfer to the overhaulers' gang.The Respondent's witnesses squarely contradicted Garrett on these points.Wood denied having made, and Dennis and Scroggins denied having heard, anysuch statement.Finally, Scroggins,corroboratedby SecondHand Moore,deniedthat Scroggins had initiated Garrett's transfer to the overhaul job and testified18 "Red" Woodall, another warp hand was made an overhauler's helper on the same daythat Garrett was made an overhaulerWhen the overhauling job was completedsome timeatter Garrett was discharged, Woodall again became a warp handWhen this occurred,is not clearly fixed by the record and is therefore no refutation of Scroggins'testimony thatno warp job was available when Garrett applied for reinstatement. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDthat, on the contrary, Garrett applied for, and insisted upon his transfer, stat-ing that he was capable of doing the work of an overhauler, in spite of Scroggins'expressed doubt and his warning that if Garrett were unsuccessful as an over-hauler, there might then be no vacancy as a warp hand to which Garrett couldreturn.My impression after considering the conflicting testimony of Garrett andScroggins on these points is that the testimony of neither is reliable.First, as toGarrett : Although he testified on direct examination only as to Wood's allegedstatement to Scroggins, he added his testimony as to the identical statementmade by Wood to Dennis during his cross-examination, and, in apparent con-fusion at one point, first withdrew and then restated his testimony as to Wood'sstatement to Scroggins.Finally, although Garrett testified that he had not seenDennis for 2 or 3 years, Dennis who had left the Respondent's employ and movedto Dadeville, Alabama, later testified (and Garrett was not recalled to the witnessstand for specific contradiction), that Garrett had met him in Dadeville a weekbefore the hearing and had asked Dennis if he would testify for Garrett in thepresent case as to the reason for Garrett's discharge, but Dennis had said heknew nothing of the matter.Upon this state of the record, the undersigned doesnot regard the testimony of Garrett and Payne as to Wood's alleged threefoldrepetition of substantially the same remark concerning Garrett as being reliable,and therefore credits Wood's, Scroggins', and Dennis' denials.Scroggins' testimony, too, is unacceptable on at least two points : i. e, his denialof any knowledge of Garrett's prominence in the Union and his acceptance ingood faith of Garrett's insistence that he was qualified to perform the work ofan overhauler.There was no secret made of the Union's organization of themill, nor so far as it appears from the record, of the identity of the leaders andofficers.Furthermore, as has already been noted, Head Loom Fixer McDanielstold Overseer Scroggins that he had been ejected by Garrett and Union OrganizerPemberton from a union meeting.With respect to Scroggins' willingness tocredit Garrett's claim that he was able to perform the work of an overhauler, itappears clear from the record that the overhauler's job was even more difficultand specialized than a loom fixer's job, that Garrett had always been a warphand even when employed at other mills, as Scroggins could have ascertainedfrom his employment card, and that Red Woodall, another warp hand was trans-ferred at the same time as Garrett but only to the job of helper to the overhaulers.Upon these considerations, the undersigned, contrary to Scroggins' testimony,finds that at the time Scroggins transferred Garrett to the overhauler's job, beknew that Garrett was a leader of the Union among the employees and further-more, that he had no reason for believing that Garrett would be able to do thework of an overhauler but on the contrary had clear reason for believing that hewould be incompetent.We come now to the question of whether Overseer Scroggins initiated Gar-rett's transfer to the overhauling job, as Garrett testified, or whether, as Scrog-gins testified, it was Garrett who applied for the transfer and assured Scrogginsof his ability as an overhauler, with the result that Scroggins agreed to the trans-fer, warning Garrett however, that if he failed as an overhauler, there might be novacancy for him as a warp hand In view of Second Hand 11loore's corroborationof Scroggins' version, the undersigned credits Scroggins on this point.In the opinion of the undersigned, however, it makes no difference that Garrettthus sought the transfer, rather than that he had it thrust upon him by Scroggins.For, it appears to the undersigned that, instead of making the opportunity fordischarging Garrett, Scroggins merely embraced it when presented by Garrett. OPELIKA TEXTILE MILLS, INC.607The significant facts(based to a considerable extent upon uncontradicted testi-mony and also the testimony of the Respondent's witnesses),are that Scroggins,knowing of Garrett's prominence in the Union's activities among the employees,not only agreed to transfer Garrett, a good warp hand, to an overhauler's job,with good reason to believe,in spite of Garrett's assurance to the contrary, thatGarrett could not perform the duties of the new job, but also indicated clearly,by his express warning to Garrett, that he had in his mind the possibility ofGarrett's eventually losing his employment with the Respondent as a result ofthe transfer.Aside from Scroggins'knowledge that Garrett was a union leader,there is no plausible explanation in the facts as to why Scroggins willingly em-braced the possible loss to the Respondent of a good warp hand such as Garrett.No similar warning was givento Woodallwho was transferred to the overhaulinggang at the same time and, it is therefore to be assumed that it did not occur toScroggins in Woodall's case as it did in Garrett's case.Nor, as would seemnatural in view of Scroggins' expression of doubt That Garrett was competent tobecome an overbauler,did Scroggins suggest that Garrett,likeWoodall,eithertake a helper's job or anticipate his demotion to a helper's job if he should failas an overhauler.Upon these considerations, the undersigned concludes that, because of Gar-rett's known union membership and leadership, Overseer Scroggins, acting forthe Respondent, agreed to Garrett's transfer to an overhauler's job, expectingand intending to use Garrett's incompetency at the new job as a pretext fordischarging him and refusing him reinstatement to his warp job.That a warpjob was not vacant when Garrett was discharged on January 13, 1947 or at latertimes when he applied for a warp job, is immaterial.The undersigned thereforefinds that, in violation of Section 8 (1) and (3) of the Act, as reenacted inSection 8 (a) (1) and (3) of the amended Act, the Respondent by dischargingGarrett and refusing him employment as a warp hand on January 13, 1947,discriminated with respect to his hire and tenure of employment,therebydiscouraging membership in the Union and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8 (1) and (3) of the Act as reenacted inSection 8 (a) (1) and (3) of the amended Act, the undersigned will recommendthat it cease and desist from and take certain affirmative action in order toeffect the policies of the Act and the amended Act.The undersigned has found that the Respondent discriminated against EllisGarrett in regard to his hire and tenure of employment, thereby discouragingmembership in the Union, a labor organization, by discharging Garrett andrefusing him reinstatement to a warp job on or about January 13, 1947. It willbe recommended that the Respondent offer Ellis Garrett immediate and full 608DECISIONSOF NATIONALLABOR RELATIONS BOARDreinstatement to his former job as a warp hand or a substantially equivalentposition,19 without prejudice to his seniority or other rights and privileges ; andthat the Respondent also make the said Ellis Garrett whole for any loss ofearnings suffered by him by reason of the Respondent's discrimination againsthim, by payment to him of a sum of money equal to that which he would normallyhave earned as wages as a warp hand from the date of the discrimination againsthim, January 13, 1947, to the date of the offer of reinstatement, less his netearnings during that period.20It will also be recommended that the complaint, so far as it alleges discrimina-tion by the Respondent against Dorothy Huckaby, Leonard Milam, George PierceThornton, and Lewis Jones, be dismissed.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Textile Workers Workers Union of America, C. I. 0., is a labor organizationwithin the meaning of Section 2 (5) of the Act and of the amended Act.2.By discriminating in regard to the hire and tenure of employment ofEllis Garrett, and thereby discouraging membership in Textile Workers Unionof America, C. I. 0., the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act, as reenactedin Section 8 (a) (3) of the amended Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act and the amended Act, the Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (1) of the Act, as reenacted in Section 8 (a) (1) of theamended Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act, as reenactedin Section 2 (6) and (7) of the amended Act.5.The Respondent has not discriminated against Dorothy Huckaby, LeonardMilam, George Pierce Thornton, and Lewis Jones, as alleged in the complaint.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that the Respondent, Opelika Textile Mills, Inc., ofOpelika, Alabama, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Discouraging membership in Textile Workers Union of America, C. I. 0.,or in any other labor organization of its employees, by discriminatorily dis-charging employees or by discriminating in any other manner in regard totheir hire or tenure of employment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization to form labor organiza-tions, to join or assist Textile Workers Union of America, C. I. 0., or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collective19 SeeMatter of the ChaseNational Bank of theCity of NewYork, San Juan,Puerto Rico,Bvanch,65 N. L R. B 837.20Matter of Crossett Lumber Co., 8 N.L. R. B. 440, 497-498. OPELIKA TEXTILE MILLS,INC.609bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct and of the amended Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Ellis Garrett immediate and full reinstatement to his formerposition as a warp hand or to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, and make him wholefor any loss of pay he may have suffered by reason of the discrimination of theRespondent against him by payment to him of a sum of money equal to thatwhich he normally would have earned as wages as a warp hand from the dateof the Respondent's discrimination against him to the date of the offer of re-instatement, less his net earnings during the period ;(b)Post at its plant in Opelika, Alabama, copies of the notice attached heretoand marked "Appendix A." Copies of said notice, to be furnished by the Re-gional Director of the Tenth Region shall, after being duly signed by the Re-spondent, be posted by it immediately upon receipt thereof, and maintained byit for sixty (60) consecutive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, de-faced, or covered by any other material ;(c)Notify the Regional Director for the Tenth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe Respondent has taken to comply with the foregoing recommendations.It is further recommended that, unless the Respondent shall, within ten (10days from the receipt of this Intermediate Report, notify the Regional Directorfor the Tenth Region in writing that it will comply with the foregoing recom-mendatons, the National Labor Relations Boardissue anorder requiring theRespondent to take the action aforesaid.It is also recommended that the complaint, so far as it alleges that the Re-spondent discriminated in regard to the hire and tenure of employment of DorothyHuckaby, Leonard Milam, George Pierce Thornton, and Lewis Jones, be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport and Recommended Order or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof; and any partymay, within the same perod,file anoriginal and six copies of a brief in supportof the Intermediate Report and Recommended Order. Immediately upon thefiling of such statement of exceptions and/or briefs, the party filing the sameshall serve a copy thereof upon each of the other parties. Statements of ex-ceptions and briefs shall designate by precise citation the portions of the recordrelied upon and shall be legibly printed or mimeographed, and if mimeographedshall be double spaced.Proof of service on the other parties of all papers filedwith the Board shall be promptly made as requiredbySection 203 85.As furtherprovided in said Section 203.46, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of service of the order transferring the caseto the Board. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order,and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 13th day of October 1948.WILLIAMF. SCHARNIKOW,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with,restrain, or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations,to join or assist TEXTILE WORKERS UNION OF AMERICA,C. I. O.or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of colective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of theldiscrimination.Ellis GarrettAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminatein regard tohire or tenure of employment or any term or condition of employmentagainstany employee because of membership in or activity on behalfof any such labororganization.OPELIKA TEXTILE MILLS, INC.,Employer.Dated----------------------------I'y---(Representative)(Title)NorE.-Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.